Title: To George Washington from Major General Nathanael Greene, 17 May 1777
From: Greene, Nathanael
To: Washington, George



Dear Sir
Peeks Kill [N.Y.] May 17 1777

Inclosed is the opinion of the General Officers at this Post and General Wayne who has had a very good opportunity to view the River & the fortifications upon the same—Agreeable to your Excellencies instructions I have given the necessary orders to carry the further obstructions in the River into execution—I am going this day up to New Windsor to view the Obstructions there & the passes through the High Lands to the Clove—after which I shall be able to give your Excellency a very good history of the state of things here, which I shall do at my return—It will be impossible to be at Home under two days. I am with great respect Your Excellency obedient Sert

N. Greene

